Citation Nr: 0610420	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-26 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to June 
1968.

This appeal arises from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California.  

The veteran also initiated an appeal of an October 2003 
rating decision, in which the RO granted the veteran service 
connection for post-traumatic stress disorder (PTSD) and 
assigned that disability an initial evaluation of 50 percent.  
In his notice of disagreement, he specifically indicated that 
he was seeking a 70 percent evaluation for such disability.  
Thereafter, in a rating decision dated in February 2004, the 
RO satisfied the veteran's request by increasing the 
evaluation assigned the veteran's PTSD to 70 percent.  Since 
then, the veteran has not expressed dissatisfaction with the 
RO's action in this regard or indicated a belief that his 
claim for a higher initial evaluation for PTSD is still on 
appeal.  The Board thus considers the RO's February 2004 
action a full grant of the benefit then being sought.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
Under 38 C.F.R. § 3.159(c)(4) (2005), a medical 
examination or medical opinion is deemed necessary if 
the following criteria are met:  (1) The record does not 
include sufficient competent medical evidence to decide 
the claim; (2) The record includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (3) The 
record establishes that the claimant suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § § 3.309, 
3.313, 3.316 or 3.317, which manifested during an 
applicable presumptive period; and (4) The record 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or 
disease or another service-connected disability.

In this case, such an examination is necessary.  The RO 
afforded the veteran a VA examination in August 2003, 
but the report of that examination is insufficient to 
decide the claims on appeal.  It includes a medical 
opinion ruling out a relationship between the veteran's 
service and his hearing loss and tinnitus on the basis 
that there is no documentation of hearing loss in the 
service medical records.  In offering this opinion, the 
VA examiner did not consider whether the veteran's 
hearing loss and tinnitus are related to his 
in-service noise exposure, which is clearly documented 
in the claims file.  

The veteran has submitted a written statement from his 
former spouse, who is an audiologist.  He claims that 
this statement is sufficient to prove such a nexus.  
Therein, the audiologist indicates that she tested the 
veteran's hearing in 1969 and found mild to moderate 
bilateral sensorineural hearing loss.  She also 
indicates, however, that she does not have a copy of the 
audiogram, which would substantiate her statement.  She 
does not discuss whether the veteran's hearing loss is 
related to service, or more specifically, to his in-
service noise exposure.  

Given the inadequate opinions of record, VA has a duty 
to assist the veteran in conducting further medical 
inquiry on remand.  VA also has a duty to assist the 
veteran in obtaining outstanding evidence he has 
identified as being pertinent to his claim.  In written 
statements submitted since September 2004, the veteran 
has indicated that, in 1967, he received treatment for 
his hearing loss at Kaiser Medical Center (#3053566) in 
"San Francisco, Santa Rosa, Oakland."  The RO has not, 
however, attempted to obtain records of this treatment.  
Rather, it has requested the veteran to provide the 
complete address of the identified facility.  On remand, 
and because the appeal is being remanded for another 
purpose, the RO should make one more attempt to obtain 
such address.

Finally, the VCAA includes an enhanced duty on the part 
of the VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA 
benefits.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, 
if any, of which portion of the evidence the claimant is 
to submit and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. § 5103(a), (b) (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 
2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide 
the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

In March 2003, the RO provided the veteran VCAA notice 
on his service connection claim.  Such notice did not 
include any information on disability ratings and 
effective dates.  As this appeal involves such aspects 
of a claim, AMC should ensure on remand that it provides 
the veteran all information now required pursuant to the 
Court's opinion in Dingess/ Hartman.

Accordingly, this case is REMANDED for the following 
actions:

1.  The RO should provide the veteran 
with another opportunity to identify the 
address of the Kaiser Medical Center, 
where he allegedly received treatment in 
1967 for hearing loss.  The RO should 
explain to the veteran the importance of 
providing VA such information or clinical 
evidence substantiating the audiologist's 
statement that the veteran had hearing 
loss in 1969.  

2.  If the veteran provides the 
information requested, AMC should 
request, obtain and associate with the 
claims file records of the veteran's 
alleged treatment at Kaiser Medical 
Center.

3.  AMC should arrange for the veteran to 
undergo a VA otolaryngology examination 
to determine the nature and etiology of 
any current hearing loss and tinnitus.  
All indicated tests and studies should be 
performed and all findings reported in 
detail.  The claims folder must be made 
available to the examiner for review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a.  opine whether it is at 
least as likely as not (50 
percent or greater likelihood) 
that the veteran's hearing loss 
is related to his period of 
active service, including his 
documented in-service noise 
exposure;

b.  opine whether it is at 
least as likely as not (50 
percent or greater likelihood) 
that the veteran's tinnitus is 
related to his period of active 
service, including his 
documented in-service noise 
exposure;

c.  in offering such opinions, 
consider the description of the 
veteran's noise exposure, noted 
in an October 2002 letter from 
an Army aviator; and  

d.  provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

4 .  The RO should send the veteran 
corrective VCAA notice under 39 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
explains that, if the veteran's service 
connection claim is granted, such award 
will be assigned a disability rating and 
an effective date, and provides the 
veteran the information and evidence 
needed to establish a particular 
disability rating and effective date, as 
outlined by the Court in Dingess/ Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

5.  Thereafter, the RO should then 
readjudicate the claims on appeal based 
on all of the evidence of record.  If the 
disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


